DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 3 May 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 11-20 are pending for examination.
Claims 11 and 20 are currently amended.
Specification and Drawings:
Amendments to the specification have not been submitted with the amendment filed 3 May 2022.
Amendments to the drawings have not been submitted with the amendment filed 3 May 2022.
Allowable Subject Matter
Claims 11-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 11: the subject matter of the assembly for manufacturing containers by thermoforming is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another. 
Claim 11 includes the following limitations which, in combination with the other structural limitations set forth in claim 11, are what make the subject matter of claim 11 allowable over the prior art:
“a feeding station for feeding the blanks comprising a closed-loop path and at least two conveyor elements which move, following each other, along said closed-loop path between a loading position, in which the conveyor element faces the magazine, and an unloading position, in which the conveyor element faces the heating station, 
in operating condition, the conveyor element in the unloading position moves with a substantially linear motion with a speed that is substantially equal to a peripheral speed of the heating carousel, 
wherein the heating carousel is configured to rotate continuously about a central axis, and 
wherein the closed-loop path of the feeding station lays on a plane that is perpendicular to said central axis.”
The closest prior art to Bushby et al. (WO 01/81069) fails to teach or suggest the combination of structural limitations including that the heating carousel is configured to rotate continuously about a central axis, and including that the closed-loop path of the feeding station lays on a plane that is perpendicular to said central axis.  Furthermore, any modification to the Bushby et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.
Regarding independent claim 20: the subject matter of the method of manufacturing containers by thermoforming is allowable over the prior art because of the combination of method step limitations set forth in the claim and their relationship to one another. 
Claim 20 includes the following limitations which, in combination with the other limitations of claim 20, are what make the claim allowable over the prior art, as the subject matter of claim 20 is neither taught or suggested by the prior art:
“accelerating said at least one blank to a linear speed that is substantially equal to and concordant with a peripheral speed of a carousel of a heating station, moving the blank along a closed-loop path laying on a plane that is perpendicular to a central axis, 
transferring said at least one blank to heating heads which are mounted on the carousel of the heating station or to an intermediate transfer star conveyor, which then releases said at least one blank to the carousel of the heating station, the carousel rotating continuously about the central axis.”
The closest prior art to Bushby et al. (WO 01/81069) fails to teach or suggest the combination of method steps including the step of accelerating including moving the blank along a closed-loop path laying on a plane that is perpendicular to a central axis, and the step of transferring including the carousel rotating continuously about the central axis.  Furthermore, any modification to the Bushby et al. method to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached form (PTO-892) are cited to show methods and machines for feeding objects from a closed-loop path to a rotating carousel.  All are cited as being of interest and to show the state of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        9 May 2022